McClain, J.
The evidence for plaintiff tended to show that in December, 1903, W. A. Baker, plaintiff’s husband, entered into the employ of the defendant as branch manager to carry on defendant’s business in Cedar Rapids in the sale of teas, coffees, etc., at an agreed compensation of $15 per week and a ten percent commission on all sales in excess of $150 per week; that by this arrangement plaintiff was to assist her husband in carrying on the business, and making sales without additional compensation to her; that throughout the course of this employment which extended over a period of about two and one-half years, de-i fendant’s manager remitted to W. A. Baker weekly his agreed salary and the amount of commission found to be due him; that in April following the defendant’s manager, one Ross, called at Baker’s place of business while plaintiff was in charge of the store, and in her husband’s absence said to plaintiff that she should “go ahead and' help with the work, and we (the defendant) will pay you for your work;” that plaintiff continued to carry on the work in the store as before, without request for payment of compensation other than that paid to her husband, for a period of about two years, when just before the employment of plaintiff’s husband terminated he wrote defendant that his wife had received no additional compensation, to which communication no response was made by defendant; that, without further demand on defendant, this action for compensation due on account of plaintiff’s services was brought *74one year after the termination of the services rendered to defendant by Baker and his wife; and that plaintiff’s services to defendant were reasonably worth the snm of $20 per month and were rendered during a period of twenty-five months. The claim of compensation for shelving is supported by evidence tending to show that the traveling auditor of defendant, when Baker terminated his employment with defendant and turned over the business to his successor, agreed to pay Baker that amount. In his brief and argument counsel for appellant questions the sufficiency of the evidence to show that the contract with plaintiff for her services was made as alleged, and that Boss had authority to bind defendant by such a contract. The authprity of the traveling auditor to bind defendant in the purchase of the shelving is also questioned.
agency: ' evidence. I. The evidence is amply sufficient to establish the authority of Boss to bind the defendant by any contract he should make in the carrying on of the business. Boss testified in his deposition that he was the secretary and treasurer of the defendant, and . there is other testimony to show that he was defendant’s general manager, and that letters written to the company in relation to the business were answered by him purporting to speak for the defendant.
II. There seems to be no donbt as to the authority of the traveling auditor to take possession of the business when surrendered by Baker and place a successor in charge. In that connection he certainly had presumptive authority to agree that Baker should be compensated for the shelving, possession of which was surrendered and transferred to the successor.
a. Same: husband employment of wife. III. The sufficiency of the evidence to sustain the finding the and that R°SS made a contract with plaintiff to pay her additional' compensation for continuing to render services in assisting her husband to carry on the business is not *75seriously challenged. Although she had previously been assisting her husband' without compensation, that fact did not render invalid the contract that she should have compensation from the defendant for such work, for it does not appear that she was bound to continue such service without other compensation than that paid to her husband.
There is a square conflict in the evidence as to any such arrangement as that testified to by plaintiff and other witnesses, but the credibility of the testimony was for the j^y.
The judgment of the trial court is affirmed.